ALLOWABILTY NOTICE AND REASONS FOR ALLOWANCE


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No discovered prior art anticipates each and every limitation of independent claim 1, 14 or 18.
The closest known prior art references are:
 Uyeda (US 9,024,759 B2): Uyeda discloses a wireless electromechanical lock with conductive touch surface and PCB, structured and arranged in similar fashion to the invention, but where an insulator is not specifically disposed between the touch sensor and PCB, or that the lock housing is interchangeable with housings of different style or size, and which is electrically isolated from the touch surface.
 Heimann (US 2009/0107829 A1): Heimann discloses an analogous capacitive touch sensor, and specifically a conductive touch element connected electrically to a controller on a PCB and which may be constructed in one piece of transparent insulating material, the external surface of which is adjacent to the touch surface and which surrounds the touch surface in the insulating body.
 Heimann does not disclose a lock housing does not disclose an interchangeable housing, and a reasonable and motivated combination of these and/or other known prior art prior art can be made which renders this particular combination of claimed features obvious.  For this reason, claims 1, 14 and 18 are allowable.
Claims 2-5, 8-13, 15 and 19-23 are allowable, at least because they each depended from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Primary Examiner, AU2684